DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record considered individually and as a whole fails to render obvious a pneumatic tire comprising tread rubber having the specific claimed narrow groove (i.e. “the groove side face toward the interior in the tire width direction that forms the narrow groove is parallel to a tire equatorial plane” and “a groove side face toward the exterior in the tire width direction that forms the narrow groove consists of a side face, in a meridian cross-section, extending along a single straight line and inclined with respect to the tire equatorial plane in such fashion as to cause a groove width of the narrow groove to become larger toward the interior side thereof in the tire radial direction”) and the specific claimed arrangement of the plurality of concavities (i.e. “a plurality of concavities that are open toward both the contact patch at main body portion and the groove side face” and “innermost ends in the tire width direction of the respective concavities are disposed so as to be at the same location in the tire width direction as an outermost end in the tire width direction of the belt layer or are arranged toward the exterior in the tire width direction from the outermost end in the tire width of the belt layer” and “the plurality of concavities each consist of two faces forming a v-shape on the contact patch at the main body portion and the groove side face toward the interior in the tire width direction that forms the narrow groove”) in combination with the remaining claimed subject matter of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        04/28/2021